Citation Nr: 1036676	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  09-09 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of gall bladder 
removal, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from November 1943 to March 
1947.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2008, a statement of the case 
was issued in March 2009, and a substantive appeal was received 
in March 2009.  The Veteran testified at a Board hearing held at 
the RO in August 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
residuals of gall bladder removal.  Specifically, he claims that 
his gall bladder had to be removed due to his exposure to 
ionizing radiation while participating in the testing of atomic 
bombs.  The evidence of record includes service records 
documenting that the Veteran served aboard the U.S.S. Conserver 
during Operation Crossroads. The records indicate that the 
Veteran participated in the atomic bomb tests "Able" and "Baker" 
in July 1946.

In support of his claim, the Veteran submitted a March 2007 
private opinion from Don E. Beach, M.D., who stated that the 
Veteran's health problems with his gall bladder could have been 
due to his exposure to chemicals and radiation in the military.  
However, the opinion was couched in speculative terms and did not 
provide any sort of rationale.  The record also includes a 
November 2007 letter from Richard Maulding, M.D., who indicated 
that the Veteran was seen in 1970 with symptoms of acute abdomen.  
He noted that a cholecystectomy was performed, and the gall 
bladder was found to be gangrenous and had perforated, so the 
site was drained.  Although the specimen was sent to a 
pathologist, follow up was unknown.  Nevertheless, Dr. Maulding 
did not provide any sort of etiological opinion.  Although the 
evidence of record does not appear to show that the Veteran had 
cancer of the gall bladder, which would be a condition 
presumptively related to ionizing radiation exposure as set forth 
in 38 C.F.R. § 3.309, direct service connection can still be 
established under 38 C.F.R.  § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).  Accordingly, in light of 
the fact that the Veteran was exposed to radiation in service, 
and given Dr. Beach's opinion, the Board finds that a VA 
examination is necessary to determine the etiology of any 
residuals of gall bladder removal.  38 C.F.R. § 3.159(4); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, the record indicates that the Veteran has been receiving 
Social Security Administration (SSA) disability benefits.  
However, it does not appear that the Veteran's SSA records have 
been requested.  Thus, the RO should obtain the administrative 
decisions pertaining to the Veteran's claim and any underlying 
medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 
67, 74 (1996) (VA is required to obtain evidence from the SSA, 
including decisions by the administrative law judge); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Lastly, the Veteran testified that he received treatment at the 
Marion, Indiana VA Medical Center (VAMC) after service in the 
1950s for radiation poisoning.  As it does not appear that these 
records have been requested, the RO should take appropriate steps 
to request such records.  Further, the most recent VA treatment 
records associated with the claims file are from April 2006 from 
the Birmingham, Alabama VAMC.  As VA medical records are 
constructively of record and must be obtained, the RO should 
obtain VA treatment records from April 2006 to the present.  See 
38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should contact the Social 
Security Administration and obtain copies 
of all administrative decisions (with 
associated medical records) pertaining to 
any claim for disability benefits by the 
Veteran.
  
2.   Appropriate action should be taken to 
obtain copies of any VA treatment records 
from the VAMC in Marion, Indiana, and from 
April 2006 to the present from the VAMC in 
Birmingham, Alabama. 

3.  The Veteran should be scheduled for an 
appropriate  VA examination to determine 
the nature, extent and etiology of any 
residuals of gall bladder removal.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination.  After examining the Veteran 
and reviewing the claims file, the examiner 
should clearly delineate all residuals of 
gall bladder removal and offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of probability) 
that any residuals of gall bladder removal 
are causally related to service, to include 
exposure to ionizing radiation.

4.  Thereafter, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



